Exhibit 10.2

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of February 1, 2010 between Inergy GP, LLC, a Delaware
limited liability company (the “Company”), and Phillip L. Elbert, an individual
(“Employee”).

The Company and Employee hereby agree as follows:

1. Employment. Employee is being employed by the Company as the Company’s Chief
Operating Officer and President – Propane Operations upon and subject to the
terms and conditions of this Agreement. During the term of his employment under
this Agreement, Employee shall report to the Company’s President and Chief
Executive Officer (currently John J. Sherman) or to such other person or persons
as the Company may designate from time to time. Employee will begin his
employment with the Company under this Agreement on February 1, 2010.

2. Duties. During the term of his employment under this Agreement, Employee will
perform his duties hereunder at such time or times as the Company may reasonably
request. Employee’s duties may be varied by the Company from time to time
without violating the terms of this Agreement and shall include: (i) devoting
his best efforts and his entire business time to further properly the interests
of the Company to the satisfaction of the Company, (ii) being subject to the
Company’s direction and control at all times with respect to his activities on
behalf of the Company, (iii) complying with all rules, orders, regulations,
policies, practices and decisions of the Company, (iv) truthfully and accurately
maintaining and preserving all records and making all reports as the Company may
require, and (v) fully accounting for all monies and other property of the
Company of which he may from time to time have custody and delivering the same
to the Company whenever and however directed to do so.

3. Compensation. For all services rendered by Employee to the Company, the
Company shall pay Employee a salary (the “Salary”) at the annual rate of Two
Hundred Seventy Five Thousand Dollars ($275,000), payable in arrears in
accordance with the Company’s general payroll practices. All payments and
benefits provided pursuant to this Agreement are subject to income tax
withholding and other applicable tax and withholding requirements.

4. Expenses. The Company shall reimburse Employee for all ordinary and necessary
out-of-pocket expenses incurred and paid by Employee in the course of the
performance of Employee’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of such
expenses.



--------------------------------------------------------------------------------

5. Additional Benefits.

(a) Employee shall be eligible for such fringe benefits, if any, by way of
insurance, hospitalization and vacations normally provided to employees of the
Company generally and such additional benefits as may be from time to time
agreed upon in writing between Employee and the Company.

(b) Employee will receive cash bonuses as determined by the Company in its sole
discretion, payable in such amounts and at such times as the Company may
determine.

6. Covenant Not to Disclose Confidential Information. Employee acknowledges that
during the course of his employment with the Company Employee has had and will
continue to have access to and knowledge of certain information and data that
the Company or any subsidiary, parent or affiliate of the Company considers
confidential and that the release of such information or data to unauthorized
persons or entities would be extremely detrimental to the Company. As a
consequence, Employee hereby agrees and acknowledges that he owes a duty to the
Company not to disclose, and agrees that, during and after the term of his
employment, without the prior written consent of the Company, he will not
communicate, publish or disclose, to any person or entity anywhere or use (for
his own benefit or the benefit of others) any Confidential Information (as
defined below) for any purpose other than carrying out his duties as
contemplated by this Agreement. Employee will use his best efforts at all times
to hold in confidence and to safeguard any Confidential Information to ensure
that any unauthorized persons and entities do not gain possession of any
Confidential Information and, in particular, will not permit any Confidential
Information to be read, duplicated or copied. Employee will return to the
Company all originals and copies of documents and other materials, whether in
printed or electronic format or otherwise, containing or derived from
Confidential Information in Employee’s possession or under Employee’s control
when the duties of Employee no longer require Employee’s possession thereof, or
whenever the Company requests, and in any event will return all such
Confidential Information within ten days if the employment relationship with the
Company is terminated for any or no reason and will not retain any copies
thereof. Employee acknowledges that Employee is obligated to protect the
Confidential Information from disclosure or use even after termination of the
employment relationship. For purposes of this Agreement, the term “Confidential
Information” means any information or data used by or belonging or relating to
the Company or any subsidiary, parent or affiliate of the Company, or any party
to whom the Company owes a duty of confidentiality that is not known generally
to the industry in which the Company or any subsidiary, parent or affiliate of
the Company, or any party to whom the Company owes a duty of confidentiality is
or may be engaged, including, but not limited to, any and all trade secrets,
proprietary data and information relating to the Company’s or any subsidiary,
parent or affiliate of the Company’s, or any party to whom the Company owes a
duty of confidentiality past, present or future business and products, price
lists, customer lists, acquisition candidates, processes, procedures or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any
subsidiary, parent or affiliate of the Company or any party to whom the Company
owes a duty of confidentiality advises Employee should be treated as
confidential information. Confidential Information does not include any
information that:

 

2



--------------------------------------------------------------------------------

(i) is rightfully known to Employee prior to Employee’s employment, and
independent of any disclosure or access to the information via the Company as
evidenced by Employee’s written records; or (ii) is or later becomes part of the
public domain and known within the relevant industry through no fault of
Employee.

7. Disclosure and Assignment of Intellectual Property.

(a) Employee agrees that the Company shall become the owner of all inventions,
discoveries, developments, ideas, writings, and expressions, including, but not
limited to, any and all concepts, improvements, techniques, know-how,
innovations, systems, processes, machines, current or proposed products, works,
information, reports, papers, logos, computer programs, designs, marketing
materials, and methods of manufacture, distribution, management or other methods
(whether or not reduced to writing and whether or not patentable or protectable
by copyright), that Employee conceives, develops, creates, makes, perfects or
reduces to practice in whole or in part while employed by the Company or within
one year after termination of Employee’s employment for any or no reason, and
that: (i) directly or indirectly relate to or arise out of Employee’s job
responsibilities for the Company or the performance of the duties of Employee’s
employment by the Company; (ii) result from research, development, or other
activities of the Company; or (iii) relate or pertain in any way to the existing
or reasonably anticipated scope, business or products of the Company or any
subsidiary, parent or affiliate of the Company (collectively, the “Intellectual
Property”). All of the right, title and interest in and to the Intellectual
Property shall become exclusively owned by the Company or its nominee regardless
of whether or not the conception, development, creation, making, perfection or
reduction to practice of such Intellectual Property involved the use of the
Company’s time, facilities or materials and regardless of where such
Intellectual Property may be conceived, made or perfected.

(b) Employee agrees to promptly and fully disclose in writing to the Company all
inventions, discoveries, developments, ideas, writings, and expressions
conceived, developed, created, made, perfected or reduced to practice, in whole
or in part, while employed by the Company or within one year after termination
of Employee’s employment for any or no reason, regardless of whether Employee
believes the invention, discovery, development, writing, expression or idea
should be considered Intellectual Property of the Company under any provision of
this Agreement, in order to enable the Company to make a determination as to its
rights with respect to the same.

(c) Any and all information relating to Intellectual Property shall be
considered Confidential Information and shall not be disclosed by Employee to
any person or entity outside of the Company.

(d) Any Intellectual Property that is the subject of copyright shall be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended, and shall be the sole property of the Company or its nominee.
To the extent that the Company does not automatically own any such Intellectual
Property as a work made for hire, Employee shall assign all right, title and
interest in and to such Intellectual Property to the Company. All right, title
and interest in and to any other Intellectual

 

3



--------------------------------------------------------------------------------

Property, including, but not limited to, patent, industrial design, trademark,
trade dress and trade secret rights shall be assigned and is hereby assigned
exclusively to the Company or its nominee. Employee further agrees to execute
and deliver all documents and do all acts that the Company considers necessary
or desirable to secure to the Company or its nominee the entire right, title and
interest in and to the Intellectual Property, including, but not limited to,
executing applications for any United States and/or foreign patents or copyright
registrations, disclosing relevant prior art, reviewing office actions and
providing technical input to assist the Company in overcoming any rejections.
Any document prepared and filed pursuant to this Section 7(d) shall be prepared
and filed at the Company’s expense. Employee further agrees to cooperate with
the Company as reasonably necessary to maintain or enforce the Company’s rights
in the Intellectual Property. Employee hereby irrevocably appoints the President
of the Company as Employee’s attorney-in-fact with authority to execute for
Employee and on Employee’s behalf any and all assignments, patent or copyright
applications, or other instruments and documents required to be executed by
Employee pursuant to this Section 7(d), if Employee is unwilling or unable to
execute same.

(e) The Company shall have no obligation to use, attempt to protect by patent or
copyright, or promote any of the Intellectual Property; provided, however, that
the Company, in its sole discretion, may reward Employee for any especially
meritorious contributions in any manner it deems appropriate or may provide
Employee with full or partial releases as to any subject matter contributed by
Employee in which the Company is not interested.

8. Legal Proceedings to Compel Disclosure. In the event that Employee is
requested pursuant to, or required by, applicable law, regulation, or legal
process, to disclose any Confidential Information or Intellectual Property,
Employee shall notify the Company of such request within five days of such
request being made and shall enable the Company or any subsidiary, parent or
affiliate of the Company to seek an appropriate protective order. In the event
that such a protective order or other protective remedy is not obtained,
Employee shall furnish only that portion of the Confidential Information or
Intellectual Property that, in the opinion of Employee’s counsel, is legally
required and will exercise Employee’s best efforts to obtain reliable assurances
that confidential treatment will be accorded the Confidential Information or
Intellectual Property.

9. Covenant Not to Compete. Employee acknowledges that during his employment
with the Company he, at the expense of the Company, has been and will continue
to be specially trained in the business of the Company, has established and will
continue to establish favorable relations with the customers, clients and
accounts of the Company or any subsidiary, parent or affiliate of the Company
and has had and will continue to have access to the Intellectual Property, trade
secrets and Confidential Information of the Company or any subsidiary, parent or
affiliate of the Company. Therefore, in consideration of such training and
relations, and in consideration of his employment with the Company and the
additional benefits provided by this Agreement, and in consideration of the
restricted units awarded to Employee on the same date of this Agreement, and to
further protect the Intellectual Property, trade secrets and Confidential
Information of the Company or any subsidiary, parent or affiliate of the
Company, Employee agrees that during the term of his employment by the Company
and for a period of two (2) years from and after the voluntary or involuntary

 

4



--------------------------------------------------------------------------------

termination of such employment for any or no reason, he will not, directly or
indirectly, without the express written consent of the Company, except when and
as requested to do in and about the performing of his duties under this
Agreement:

(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, manager, member, principal, employee, agent,
representative, consultant or independent contractor of, or in any way assist,
any individual or entity in the conduct of any business that trades, markets,
sells or distributes propane gas (at retail, wholesale or otherwise), gathers,
processes, stores, transports, trades, markets or distributes natural gas or
liquefied by-products of natural gas or petroleum (at retail, wholesale or
otherwise) or sells, services and installs parts, appliances or supplies related
thereto,;

(b) divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or

(c) entice or induce or in any manner influence any person who is or shall be in
the employ or service of the Company or any subsidiary, parent or affiliate of
the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.

Notwithstanding the foregoing provisions, Employee may (i) take action for, on
behalf of, and at the direction of the Company pursuant to a written agreement
with the Company or otherwise, and (ii) own up to 5% of the outstanding equity
securities in any corporation or entity (including, but not limited to, units in
a master limited partnership) that is listed upon a national stock exchange or
actively traded in the over-the-counter market.

10. Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by Employee contained in Sections 6, 7, 8 or 9, and
that the Company’s remedies at law for any such breach or threatened breach will
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall be entitled to an
injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining Employee, and each and every person and entity acting in concert or
participation with him, from the continuation of such breach and, in addition
thereto, he shall pay to the Company all ascertainable damages, including, but
not limited to, costs and reasonable attorneys’ fees sustained by the Company by
reason of the breach or threatened breach of such covenants and assurances. The
covenants and obligations of Employee set forth in Sections 6, 7, 8 and 9 are in
addition to and not in lieu of or exclusive of any other obligations and duties
of Employee to the Company, whether express or implied in fact or in law.

 

5



--------------------------------------------------------------------------------

11. Company Policies. Employee agrees to affirmatively support the Company’s
policies and practices as they may from time to time be adopted by the Company,
including, but not limited to, policies against discrimination and harassment in
the workplace.

12. Term and Termination.

(a) Subject to earlier termination as provided in Sections 12(b), 12(c), 12(d)
and 12(e), the term of Employee’s employment under this Agreement will be
through and including February 1, 2015 and will automatically be extended for
consecutive one year periods thereafter unless either party elects to terminate
such employment and notifies the other party of such election at least 30 days
prior to the end of the then-current term.

(b) Notwithstanding Section 12(a), Employee’s employment with the Company will
terminate immediately upon the death, disability or adjudication of legal
incompetence of Employee, or upon the Company’s ceasing to carry on its business
without assigning this Agreement pursuant to Section 18 or becoming bankrupt.
For purposes of this Agreement, Employee will be deemed to be disabled when
Employee has become unable, by reason of physical or mental disability, to
satisfactorily perform the essential functions of his job and there is no
reasonable accommodation that can be provided to enable him to perform
satisfactorily those essential functions. Such matters will be determined by, or
to the reasonable satisfaction of, the Company.

(c) Notwithstanding Section 12(a), the Company may terminate Employee’s
employment at any time for Cause or without Cause. “Cause” means: (i) Employee
has engaged in negligence (through act or omission) or misconduct that is
injurious to the Company or any subsidiary, parent or affiliate of the Company;
(ii) Employee has been convicted of, or has entered a plea of nolo contendere
to, any crime involving the theft or willful destruction of money or other
property, any crime involving moral turpitude or fraud, or any crime
constituting a felony; (iii) Employee has engaged in acts or omissions against
the Company or any subsidiary, parent or affiliate of the Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance; or (iv) Employee has engaged in the use of alcohol or drugs on the
job, or has engaged in excessive absenteeism from the performance of his duties
as the Company’s employee, other than for reasons of illness.

(d) If Employee’s employment with the Company is terminated (1) as a result of
the death, disability, adjudication of legal incompetence of Employee, (2) as a
result of the Company ceasing to carry on its business without assigning this
Agreement pursuant to Section 18, (3) as a result of the Company becoming
bankrupt, (4) by the Company for Cause, or (5) by Employee for any or no reason,
the Company shall pay or provide to Employee:

(i) such Salary as Employee has earned and not yet received through the date of
such employment termination, determined on a pro rata basis based on the number
of work days in the month of termination;

 

6



--------------------------------------------------------------------------------

(ii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as Employee has earned and not yet received through
the date of such employment termination, determined on a pro rata basis based on
the number of work days in the month of termination.

(e) If Employee’s employment with the Company is terminated by the Company
without Cause (and not due to the death, disability, adjudication of legal
incompetence of Employee, or as a result of the Company ceasing to carry on its
business without assigning this Agreement pursuant to Section 18, or becoming
bankrupt), the Company shall pay or provide to Employee:

(i) the unpaid amount of Employee’s Salary for the remainder of the then-current
term of this Agreement, payable bi-monthly in arrears;

(ii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as Employee has earned and not yet received through
the date of such employment termination, determined on a pro rata basis based on
the number of work days in the month of termination.

13. Survival of Obligations. All obligations of Employee that by their nature
involve performance, in any particular, after the expiration or termination of
Employee’s employment with the Company, or that cannot be ascertained to have
been fully performed until after the expiration or termination of Employee’s
employment with the Company, shall survive the expiration or termination of this
Agreement. Except as otherwise specifically provided in this Agreement, all of
the Company’s obligations under this Agreement will terminate at the time this
Agreement or Employee’s employment with the Company is terminated for any
reason.

14. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:

 

If to the Company:    Name:    With Copy To: Attn: John J. Sherman    Attn:
Laura L. Ozenberger Inergy GP, LLC    Inergy GP, LLC Two Brush Creek Blvd.,
Suite 200    Two Brush Creek Blvd., Suite 200 Kansas City, Missouri 64112   
Kansas City, Missouri 64112 If to Employee:    Name:    Phillip L. Elbert   
1456 Leech Lane    P.O. Box 372    Eastport, Michigan 49627   

 

7



--------------------------------------------------------------------------------

or such other persons and/or addresses as shall be furnished in writing by any
party to the other party, and shall be deemed to have been given only upon its
delivery in accordance with this Section 14.

15. No Conflicts. Employee represents and warrants to the Company that neither
the execution nor delivery of this Agreement, nor the performance of Employee’s
obligations hereunder will conflict with, or result in a breach of, any term,
condition, or provision of, or constitute a default under, any obligation,
contract, agreement, covenant or instrument to which Employee is a party or
under which Employee is bound, including the breach by Employee of a fiduciary
duty to any former employers.

16. Entire Agreement; Amendment; Termination of Previous Agreement. This
Agreement cancels and supersedes all previous agreements relating to the subject
matter of this Agreement, written or oral, between the parties hereto (including
the Amended and Restated Employment Agreement dated February 8, 2005 between
Employee and Company, the Employment Agreement, dated January 12, 2001, between
Employee and Inergy Partners, LLC, as amended by the First Amendment to
Employment Agreement, dated July 19, 2001, between Employee and Inergy Partners,
LLC, each of which was assigned by Inergy Partners, LLC to the Company on
July 31, 2001) and contains the entire understanding of the parties hereto with
respect to the subject matter hereof and shall not be amended, modified or
supplemented in any manner whatsoever except as otherwise provided herein or in
writing signed by each of the parties hereto.

17. Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in favor of the Company that is lawfully
enforceable. A judicial determination that any provision of this Agreement is
unenforceable will not render the entire Agreement unenforceable, but rather
this Agreement will continue in full force and effect absent any unenforceable
provision to the maximum extent permitted by law.

18. Assignment. This Agreement is personal and not assignable by Employee but it
may be assigned by the Company without notice to or consent of Employee to, and
shall thereafter be binding upon and enforceable by, any affiliate of the
Company and any person or entity who acquires or succeeds to substantially all
of the business or assets of the Company or substantially all of the business or
assets of the principal operating unit that Employee oversees or to which
Employee is assigned (and such person or entity will be deemed included in the
definition of the “Company” for all purposes of this Agreement) but is not
otherwise assignable by the Company.

19. Waiver of Breach. Failure of the Company to demand strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
the term, covenant or condition, nor will any waiver or relinquishment by the
Company of any

 

8



--------------------------------------------------------------------------------

right or power hereunder at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.

20. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party is entitled to
receive reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

21. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions hereof.

22. Governing Law. This Agreement and all rights and obligations of the parties
hereunder are governed by the laws of the State of Missouri applicable to
agreements made and to be performed entirely within the State, including all
matters of enforcement, validity and performance.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which are deemed to be an original and all of which constitute one
agreement that is binding upon both of the parties hereto, notwithstanding that
both parties are not signatories to the same counterpart.

[The remainder of this page intentionally has been left blank]

 

9



--------------------------------------------------------------------------------

The parties have executed this Second Amended and Restated Employment Agreement
as of the date set forth in the introductory clause.

 

INERGY GP, LLC By:  

/s/ John J. Sherman

  Name:   John J. Sherman   Title:   President

/s/ Phillip L. Elbert

PHILLIP L. ELBERT

 

10